USCA4 Appeal: 22-6781      Doc: 9        Filed: 11/23/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6781


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        RAYMOND EDWARD GILL,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        George L. Russell, III, District Judge. (1:81-cr-00105-GLR-1)


        Submitted: November 17, 2022                                Decided: November 23, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Raymond Edward Gill, Appellant Pro Se. Jason Daniel Medinger, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
        Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6781      Doc: 9         Filed: 11/23/2022     Pg: 2 of 2




        PER CURIAM:

               Raymond Edward Gill filed a notice of appeal in the underlying criminal action after

        filing a self-styled “Motion to Amend Original Writ of Error Coram Nobis” (“Motion to

        Amend”). The Government has filed a motion to dismiss, asserting, in part, that the district

        court has not yet ruled on the Motion to Amend. This court may exercise jurisdiction only

        over final orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28

        U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541,

        545-46 (1949). Review of the district court docket confirms that the Motion to Amend

        remains pending in the district court. Accordingly, we grant the Government’s motion and

        dismiss this appeal for lack of jurisdiction. We dispense with oral argument because the

        facts and legal contentions are adequately presented in the materials before the court and

        argument would not aid the decisional process.

                                                                                       DISMISSED




                                                     2